Title: From Thomas Jefferson to John Jay, with Enclosure, 27 May 1786
From: Jefferson, Thomas
To: Jay, John




Sir
Paris May 27. 1786.

In my letter of January 2. I had the honour of stating to you what had passed here on the subject of the commerciable articles between this country and the United States. I beg leave now to resume that subject. I therein informed you that this government had agreed to receive our fish oils on the footing on which they receive those of the Hanseatic towns, which gave us a reduction of duty from 36₶ 15s on the barrique to 11₶ 5s amounting to about 42₶ on the English ton, according to a statetment by Monsr. Sangrain inclosed in that letter. This was true; but there was another truth which neither that statement nor any other evidence I then had, enabled me to discover, and which it is but lately I could be ascertained of; which is that there is another duty called the Droit des huiles et savons, to which the Hans towns are subject as we are also, of consequence. This is of 6. deniers on the nett pound, and 10. sous per livre on that, amounting to 3₶ 5s on the nett hundred, French weight, or to 60₶ 13s. 6d the English ton. This with the reduced duty makes about 102₶ 13s. 6d., or very nearly four guineas according to the present exchange, on the English ton. Tho this be still advantageous when compared with the English duty of 18. guineas, yet it is less so than we had expected, and it will remain, when we apply for a renewal of the indulgence, to see whether we can obtain further reduction.
The fur trade is an object of desire in this country. London is at present their market for furs. They pay for them there in ready money. Could they draw their furs into their own ports from the U.S. they would pay us for them in productions. Nor should we lose by the change of market, since, tho the French pay the London merchants in cash, those merchants pay us with manufactures. A very wealthy and well connected company is proposing here to associate themselves with an American company, each to possess half the interest and to carry on the fur trade between the two  countries. The company here expect to make the principal part of the advances; they also are solliciting considerable indulgencies from this government from which the part of the company on our side the water will reap half the advantage. As no exclusive idea enters into this scheme, it appears to me worthy of encouragement. It is hoped the government here will interest themselves for it’s success. If they do, one of two things may happen: either the English will be afraid to stop the vessels of a company consisting partly of French subjects and patronized by the court; in which case the commerce will be laid open generally; or if they stop the vessels, the French company, which is strongly connected with men in power, will complain in form to their government, who may thus be interested as principals in the rectification of this abuse. As yet however, the proposition has not taken such a form, as to assure us that it will be prosecuted to this length.
As to the article of tobacco, which had become an important branch of remittance to almost all the states, I had the honour of communicating to you my proposition to the Court to abolish the monopoly of it in their farm; that the Ct. de Vergennes was, I thought, thoroughly sensible of the expediency of this proposition, and disposed to befriend it, that the renewal of the lease of the farms had been consequently suspended six months and was still in suspence; but that so powerful were the Farmers general, [and so tottering the tenure of the Minister of finance in his office,] that I despaired of preventing the renewal of the farm at that time. Things were in this state when the M. de la Fayette returned from Berlin. On communicating to him what was on the carpet, he proposed to me a conference with some persons well acquainted with the commercial system of this country. We met. They proposed the endeavoring to have a committee appointed to enquire into the subject. The proposition was made to the Ct. de Vergennes, who befriended it, and had the M. de la Fayette named a member of the committee. He became of course the active and truly zealous member for the liberty of commerce, others tho’ well disposed, not chusing to oppose the farm openly. This committee has met from time to time. It shewed an early and decisive conviction that the measure taken by the farm to put the purchase of their tobaccoes into monopoly on that side the water, as the sale of them was on this, tended to the annihilation of commerce between the two countries. Various palliatives were proposed from time to time. I confess that I met them all with indifference, my object being a radical  cure of the evil by discontinuing the farm, and not a mere assuagement of it for the present moment which, rendering it more bearable, might lessen the necessity of removing it totally, and perhaps prevent that removal. In the mean time the other branches of the farm rendered the renewal of the lease necessary; and it being said to be too far advanced to have the article of tobacco separated from it and suspended, it was signed in the month of March, while I was in England, with a clause, which is usual, that the king may discontinue when he pleases on certain conditions. When I returned, I found here a Memorial from the merchants of l’Orient complaining of their having 6000 hhds. of tobacco on hand, and of the distresses they were under from the loss of this medium of remittance. I inclosed it to the Count de Vergennes and asked his interference. I saw him on the 23d. inst. and spoke to him on the subject. He told me there was to be a committee held the next day at Berni, the seat of the Comptroller general, and that he would attend it himself to have something done. I asked him if I was to consider the expunging that article from the farm as desperate. He said that the difficulty of changing so antient an institution was immense, that the king draws from it a revenue of 29. millions of livres, that an interruption of this revenue, at least, if not a diminution, would attend a change, that their finances were not in a condition to bear even an interruption, and in short that no minister could venture to take upon himself so hazardous an operation. [This was only saying explicitly, what I had long been sensible of, that the Comptroller general’s continuance in office was too much on a poise to permit him to shift this weight out of his own scale into that of his adversaries; and that we must be contented to await the completion of the public expectation that there will be a change in this office, which change may give us another chance for effecting this desireable reformation.] Incidents enough will arise to keep this object in our view, and to direct the attention to it as the only point on which the interests and harmony of the two countries (so far as this article of their commerce may influence) will ultimately find repose. The Committee met the next day. The only question agitated was how best to relieve the trade under it’s double monopoly. The committee found themselves supported by the presence and sentiments of the Count de Vergennes. They therefore resolved that the contract with Mr. Morris, if executed on his part, ought not to be annulled here, but that no similar one should ever be made hereafter; that, so long as it continued, the farmers should  be obliged to purchase from twelve to 15,000. hhds. of tobacco a year, over and above what they should receive from Mr. Morris, from such merchants as should bring it in French or American vessels, on the same conditions contracted with Mr. Morris; providing however that where the cargo shall not be assorted, the prices shall be 38₶ 36₶ and 34₶ for the 1st. 2d and 3d qualities of whichsoever the cargo may consist. In case of dispute about the quality, specimens are to be sent to the council, who will appoint persons to examine and decide on it.
This is indeed the least bad of all the palliatives which have been proposed; but it contains the seeds of perpetual trouble. It is easy to foresee that the farmers will multiply difficulties and vexations on those who shall propose to sell to them by force, and that these will be making perpetual complaints, so that both parties will be kept on the fret. If, without fatiguing the friendly dispositions of the ministry, this should give them just so much trouble as may induce them to look to the demolition of the monopoly as a desireable point of rest, it may produce a permanent as well as temporary good. This determination of the committee needs the king’s order to be carried into effect. I have been in hourly expectation of receiving official information that it is ultimately confirmed by him. But as yet it is not come, and the post will set out to-day. Should it arrive in time, I will inclose it. Should it not arrive, as I do not apprehend any danger of it’s being rejected, or even altered materially (seeing that M. de Vergennes approved of it, and M. de Calonnes acquiesced) I have supposed you would wish to be apprized of it’s substance, for a communication of which I am indebted to the M. de la Fayette. Tho’ you cannot publish it formally till you know it is confirmed by the king yet an unauthoritative kind of notice may be given to the merchants to put them on their guard. Otherwise the merchants here, having first knowlege of it, may by their agents purchase up all the tobaccoes they have on hand, at a low price, and thus engross to themselves all the benefit.
In the same letter of January 2. I mentioned that the Rice of Carolina compared with that of the Mediterranean was better and dearer. This was on my own observation, having examined both in the shops here where they are retailed. Further enquiries give me reason to beleive that the rice of Carolina, on it’s arrival, is fouler and cheaper; and that it is obliged to be cleaned here before it is saleable; that this advances the price, but at the same time the quality also, beyond that of the mediterranean. Whether the  trouble of this operation discourages the merchant, or the price the consumer, or whether the merchants of Carolina have not yet learnt the way to this market, I cannot tell. I find in fact that but a small proportion of the rice consumed here is from the American market. But the consumption of this article here is immense. If the makers of American rice would endeavor to adapt their preparation of it to the taste of this country, so as to give it over the Mediterranean rice the advantage of which it seems susceptible, it would very much increase the quantity for which they may find sale. As far as I have been able to find it is received here on a favourable footing.
I shall reserve my letter open to the last moment in hopes of being able to put into it the order of the king to the farmers general. [I have the honour of inclosing a copy of their contract with Mr. Morris] to which the resolution of the Committee refers, and to be with sentiments of the most perfect esteem & respect, Sir, your most obedient & most humble servant,

Th: Jefferson



Enclosure
Nous Soussignés Robert Morris, ancien Sur-Intendant des Finances des Etats Unis de l’Amérique, residant à Philadelphie, d’une Part;
Et de l’autre Le Normand, Receveur general des Finances de la généralité de la Rochelle, residant à Paris; sommes convenus, avons traité respectivement l’un envers l’autre de la vente et achat de soixante mille Boucauds de Tabac de neuf à dix Quintaux des divers crûs du Continent de l’Amerique aux clauses et conditions cy-après enoncés. Scavoir;
Que moi Robert Morris m’engage
1°. A expedier et faire delivrer dans les divers Ports de France cy-après specifiés, le tout à mes perils et risque jusqu’à la totale livraison au dit Sr. Le Normand, les soixante mille Bariques de Tabac dans l’espace de trois années consecutives de 1785, 1786, et 1787, à raison de vingt mille Bariques par Année.
2do. Je m’engage de plus à assortir chaque fourniture annuelle dans les Quantités suivantes, scavoir:Le Quart de Tabacs de River-James et River York.La Moitié de Potomack et Rappahanock, et le Quart en Tabacs de Maryland, dont un tiers au moins soit propre à la Pipe; le tout des premieres Qualités propres pour la France.
3°. Je m’oblige pareillement à expedier annuellement la Quantité suffisante de Vaisseaux, qui seront par préférence Américains ou François, pour faire parvenir la susdite Quantité de vingt mille Bariques, dans les Ports de Bourdeaux, du Havre de Grace, de Dieppe, et de Morlaix dans les proportions suivantes: Scavoir: sept mille Bariques à Bourdeaux et sept mille au Havre de Grace, trois mille Bariques à Dieppe et trois mille à Morlaix.

En observant que la partie de Maryland, propre à la pipe, devra etre comprise par préférence et à peu près dans une egale Proportion dans les envoys pour Morlaix, Bourdeaux, et le Havre.
Et dans le cas où mes envoys d’une année viendroient à exceder le total de la distribution cy-dessus, cet excedent sera expédié en augmentation pour le Havre de Grace.
4°. Le Tabac expedié et delivré dans la conformité cy dessus me sera payé par mon dit Sr. Le Normand, au prix de 36 Livres Tois. [Tournois] pour chaque cent Livres pesant poids de Marc, et le dit Sr. Le Normand comptera le montant de chaque cargaison, sous un mois de la délivraison à Messrs. Le Couteulx & Co., mes Banquiers à Paris, en deduisant cependant deux Livres Tois. par chaque cent Livres pesant poids de Marc, pour remboursement du Million d’avance qui a été versé par mon dit Sr. Le Normand entre les Mains des susdits Messrs. Le Couteulx & Co. pour etre tenu à ma disposition, comme il constate par leur reçu au bas du present contract.
5°. Je consens que les deux mille boucauds dont j’ai donné avis, par ma Lettre du 27. 8bre. dernier au dit Sr. Le Normand, de l’achat et du prompt chargement pour le Port du Havre de Grace, feront Partie de ma premiere livraison de cette Année et me seront payés sur le prix de 36₶. Tois. avec la deduction de 2₶. Tois. par quintal, comme il est spécifié dans l’Article précedent.
6°. Et le Tabac, pour en faire la livraison, sera tiré des Bariques et on n’en retirera que ce qui sera trouvé endommagé, et pour lors le Tabac pesé sur le quai, et il sera reçu sur le Pied des Livres qu’il aura reelment pesé, sans aucune deduction quelconque, et jusqu’à ce qu’il soit pesé, il sera à mes risques et frais.
7°. Le Tabac endommagé sera coupé et envoyé autre part, si mes Correspondants le jugent à propos; à defaut il sera brulé en leur presence.
Et moi, Le Normand, accepte généralement et me soumets à toutes les clauses et conditions mentionnées dans les sept Articles cy-dessus, et pour preliminaire du present contract, j’ai remis la somme d’un million de Livres Tois, mentionnés dans l’Etat 4. entre les mains de Messrs. Le Couteulx & Co., comme il constate par leur reçu annexé au bas du present Contract, pour ladite somme, en être remboursée conformément audit Article. Je consens en outre
1°. Que dans le Cas où les Vaisseaux employés dans cette Affaire viendroient à être assujettis à de plus grands ou nouveaux Droits ou Taxes que ceux que payent les batiments François, venant des Indes Occidentales de France, les susdits Droits seront à ma charge.
2do. Que tous les droits qui par la suite ou postérieurement au présent traité pourroient être mis, tant sur l’exportation en Amérique, soit sur l’importation en France, seront à ma charge, et en consequence je tiendrai compte à Mr. Robert Morris de ceux qui pourroient survenir en Amérique sur l’exportation à raison de 5₶.6s. Tournois par chaque Piastre effective, et cela sur un certificat authentique du droit imposé.
3°. Je m’engage que la ferme generale ne fera faire, ni directement  ni indirectement, aucuns achats de Tabac en Amérique, et en consequence si j’avois besoin d’une plus grande Quantité de Tabacs, elle me sera fournie au même prix et conditions.
Fait quintuple à Paris, dont quatre pour etre envoyés en Amerique, par les Paquebots Anglois et François, le cinquième deposé entre les Mains de Messrs. Le Couteulx & Co.
A Paris le 11. Janvier 1785. Signé Le Normand, Receveur general des Finances. Signé à Philadelphie, Avril 10. 1785. Robt. Morris. Certifié veritable et conforme à l’original, qui est en mes Mains. A Paris le 20. fevr. 1786. Signé. Le Normand.
En Marge est écrit: Nous Soussignés reconnoissons avoir reçu de Monsieur Le Normand, Receveur general des Finances de la Generalité de la Rochelle, la Somme d’un million de Livres Tois, en Effets de notre satisfaction, que nous promettons tenir à la Disposition de Monsieur Robert Morris, ancien Sur-Intendant general des Finances des Etats-Unis de l’Amérique, après l’acceptation pure et simple du present Traité, dont un double a été deposé en nos Mains; à Paris le 11. Janvier 1785.

Signé Le Couteulx & Co.


